Citation Nr: 1514659	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral pes planus.

2. Entitlement to an initial compensable rating for microcytic anemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in June 2013.

The Veteran is rated as 100 percent disabled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified she received VA treatment since discharge.  Her Virtual VA file contains some, but certainly not all, of these records.  Therefore, remand is warranted to obtain these records as well as the private records she cited during her hearing.

VA last examined the Veteran for the appellate issues in December 2011.  She testified 1.5 years after these examinations that her symptoms had not worsened.  Notwithstanding this, VA will re-examine her given the additional time that has elapsed since her hearing and because this case is being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran testified that she had foot surgery at Scott and White Memorial Hospital.  Transcript, page 19.  The RO should attempt to obtain these records.  In so doing, also determine whether the Veteran has received any further evaluation or treatment for her service-connected pes planus or anemia from private health care providers.  If the Veteran has, attempt to obtain these additional records, including providing her the proper release form (VA Form 21-4142) to allow VA to obtain these confidential records.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(c)(1) and (e)(1) (2014). 

2. Also attempt to obtain all outstanding VA evaluation or treatment records, including those at the Temple VA Medical Center (VAMC), dated since December 2010. Records from this facility from June 2010 - December 2010 appear in Virtual VA.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these additional records as this VA regulation requires, assuming they exist.  Also appropriately notify the Veteran if unable to obtain additional records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule a VA compensation examination reassessing the severity of the Veteran's bilateral pes planus.  The claims file, including a complete copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests, including X-rays if warranted, should be completed.

The examiner must specifically comment on whether the pes planus is:

MILD, with symptoms relieved by built-up shoe or arch support; or

MODERATE, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; or

SEVERE, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and/or characteristic callosities; or 

PRONOUNCED with marked pronation, extreme tenderness of the plantar surfaces of the feet, and/or marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.

To this end, the examiner must provide the ranges of motion of the Veteran's feet and ankles in degrees.  Repetitive-motion testing also should be done and the examiner should note, in degrees, any decrease of range of motion after repetitive or prolonged use.  This includes indicating whether there is any associated pain, weakened movement, premature or excess fatigability, or incoordination on movement, and whether there resultantly is likely to be additional range of motion loss due to these factors.  The examiner should also describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, this must be expressly noted in the report.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, citing if necessary to supporting evidence in the file.

4. Upon receipt of all additional records, schedule a VA compensation examination reassessing the severity of the Veteran's anemia.  The claims file, including a complete copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests should be completed.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, citing if necessary to supporting evidence in the file.

5.  Review the reports of these medical examinations to ensure they contain responses to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




